

117 HR 3952 IH: NOAA Chief Scientist Act
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3952IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Ms. Sherrill (for herself and Mr. Feenstra) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo strengthen the role of the Chief Scientist of the National Oceanic and Atmospheric Administration in order to promote scientific integrity and advance the Administration’s world-class research and development portfolio.1.Short titleThis Act may be cited as the NOAA Chief Scientist Act.2.Amendment to the reorganization plan No. 4 of 1970Section 2(d) of Reorganization Plan No. 4 of 1970 (5 U.S.C. App) is amended—(1)by inserting after the first sentence the following: The President shall, in appointing the Chief Scientist, give due consideration to any recommendations for appointments which may be submitted by the National Academies of Sciences, Engineering, and Medicine, the National Oceanic and Atmospheric Administration Science Advisory Board, or by other widely-recognized and reputable scientific or educational organizations.;(2)after principal scientific advisor to the Administrator, by inserting on cross-cutting science and technology policy and strategy;(3)after to the work of the Administration, by inserting , and who has produced work of scientific merit through an established record of distinguished service and achievement highly respected by the scientific community; and(4)by adding at the end the following: The Chief Scientist shall—(1)(A)provide written consent to all applicable scientific integrity policies of the Administration prior to appointment, with such written consent to be made available on a publicly accessible website of the Administration;(B)in conjunction with the Administrator and other members of Administration leadership, undergo all applicable training programs of the Administration which inform employees of their rights and responsibilities regarding the conduct of scientific research and communication with the media and the public regarding scientific research; and(C)in coordination with the Administrator and other members of Administration leadership, make all practicable efforts to ensure that Administration employees and contractors who are engaged in, supervise, or manage scientific activities, analyze or communicate information resulting from scientific activities, or use scientific information in policy, management, or regulatory decisions, adhere to established scientific integrity policies of the Administration;(2)provide policy and program direction for science and technology priorities at the Administration and facilitate integration and coordination of research efforts across line offices of the Administration, with other Federal agencies, and with the external scientific community, including through—(A)leading the development of science strategy at the Administration and issuing policy guidance to ensure that overarching Administration policy is aligned with science goals and objectives;(B)chairing the National Oceanic and Atmospheric Administration Science Council and serving as principal liaison to the National Oceanic and Atmospheric Administration Science Advisory Board;(C)providing oversight to ensure that the Administration funds only the highest-priority, most exemplary, meritorious, and mission-driven science, including through partnerships with the private sector, Cooperative Institutes, academia, non-governmental organizations, and other Federal and non-Federal institutions, and that there is no duplication of research efforts;(D)ensuring the Administration attracts, retains, and promotes world class scientists and researchers;(E)promoting the health and professional development of the Administration’s scientific workforce; and(F)advancing diversity, equity, and inclusion in the Administration’s scientific workforce and its conduct and application of science;(3)under the direction of the Administrator, promote, communicate, and advocate for the Administration’s science portfolio and strategy to the broad external and international community and Congress, represent the Administration in promoting and maintaining good public and community relations, and provide the widest practical and appropriate dissemination of information concerning the climate, weather, oceans, fisheries, and coasts;(4)manage an Office of the Chief Scientist—(A)which shall be staffed by rotating career employees of the Administration, serving terms not greater than four years, in a manner that promotes diversity, equity, inclusion, leadership, and professional development, such that, to the maximum extent practicable, each line office of the Administration is given equal representation in the Office over time; and(B)in which one of the career employees described in subparagraph (A) shall serve as Deputy Chief Scientist, who shall perform the functions and duties of the Chief Scientist in the event the latter is unable to carry out the duties of the office, or in the event of a vacancy in the office; and(5)not less frequently than once each year, in coordination with the National Oceanic and Atmospheric Administration Science Council, produce and make publicly available a report that—(A)describes scientific accomplishments of the Administration from the past year; (B)details progress towards goals and challenges faced by the Administration’s research and development portfolio, including bibliometrics and other measures of scientific merit, and progress towards improving diversity, equity, and inclusion in the Administration’s scientific workforce;(C)provides a summary of Administration-funded research, including—(i)the percentage of Administration-funded research that is funded intramurally;(ii)the percentage of Administration-funded research that is funded extramurally, including the relative proportion of extramural research that is carried out by each of the following:(I)the private sector;(II)Cooperative Institutes;(III)academia;(IV)non-governmental organizations; and(V)other categories as necessary; and(iii)a summary of Administration-funded research that is transitioned to operations, applications, commercialization, and utilization; and(D)provides reporting on scientific integrity actions, including by specifying the aggregate number of scientific and research misconduct cases, the number of consultations conducted, the number of allegations that were investigated, and the number of findings of misconduct..